Case 3:17-cv-01852-MAS-TJB Document 122 Filed 03/09/20 Page 1 of 3 PageID: 1701



 March 9, 2020                                                   S UITE 2500
                                                                 O NE GATEWAY CENTER
                                                                 NEWARK , NJ 07102
                                                                 (973) 848-1244

                                                                 K ELLY J ONES HOWELL

                                                                 DIRECT:  (212) 912-3652
 By ECF                                                          F AX :   (212) 687-0659
                                                                 KHOWELL @HARRISBEACH . COM

 Hon. Tonianne J. Bongiovanni
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

       Re:   NewMarket Pharmaceuticals, LLC v. VetPharm, Inc., et al.,
             Civil Action No. 3:17-cv-01852-MAS-TJB

 Dear Judge Bongiovanni:

       Our firm represents defendants VetPharm, Inc. (“VetPharm”) and Denni
 Day in the referenced action. We submit this letter pursuant to the Court’s order
 (ECF No. 120) directing the parties to provide a status update to the Court
 regarding the parties’ arbitration.

        By way of background, NewMarket commenced this action in March 2017
 against VetPharm, its chief executive officer, Denni Day, and Prelude Dynamics, a
 VetPharm vendor. NewMarket’s verified complaint (ECF No. 1) asserts six claims
 for relief. In orders dated April 5, 2017 (ECF No. 22) and December 13, 2018
 (ECF No. 101), the Court granted VetPharm’s motions to compel arbitration of
 NewMarket’s claims. In February 2019, NewMarket commenced an arbitration
 against VetPharm before the American Arbitration Association. It filed a statement
 of claim setting forth the same six claims for relief as in its complaint in this
 action, plus two additional claims. VetPharm asserted counterclaims.

        The arbitrator held a five-day hearing in October 2019, followed by post-
 hearing briefing and argument in November 2019. The arbitrator issued an award
 on January 21, 2020 and an order modifying the award on February 25, 2020. A
 copy of the award was attached as Exhibit A to the January 31, 2020 letter from
 Joel A. Pisano to Your Honor. A copy of the order modifying the award is attached
 as Exhibit A to this letter. The award finally resolves each of NewMarket’s claims
 for relief in this action against VetPharm, Ms. Day, and Prelude.
Case 3:17-cv-01852-MAS-TJB Document 122 Filed 03/09/20 Page 2 of 3 PageID: 1702
 Hon. Tonianne J. Bongiovanni
 March 9, 2020
 Page 2


       Following the issuance of the award, NewMarket immediately demanded
 that VetPharm comply with the award, thus waiving any right to seek to vacate the
 award under Section 10 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 10.

      VetPharm has fully complied with the award. Indeed, the parties have now
 exchanged the relief provided for in the award:

          1. On February 18, 2020, VetPharm delivered to NewMarket the
             Treatment Study database and all Treatment Study documents in its
             possession, custody, and control.

          2. On March 3, 2020, NewMarket paid VetPharm the sum of $345.70.

          3. VetPharm has made available for pickup by NewMarket the
             Prevention Study database and all Prevention Study documents in its
             possession, custody, and control. At NewMarket’s request, VetPharm
             will ship those materials today to NewMarket’s counsel by FedEx.

          4. VetPharm has authorized Prelude Dynamics to deal directly with
             NewMarket with respect to any future services concerning the
             Treatment Study and Prevention Study. Letters reflecting these
             authorizations are attached as Exhibits B and C to this letter.

        Each of the claims asserted by NewMarket was submitted to arbitration and
 has now been fully arbitrated. The relief sought in NewMarket’s complaint—an
 injunction directing the delivery of the data—is now moot, as the data has been
 delivered to NewMarket. Therefore, VetPharm respectfully submits that the only
 issues remaining in this action are (1) confirmation of the award under Section 9 of
 the FAA, 9 U.S.C. §°9; and (2) entry of final judgment dismissing NewMarket’s
 claims with prejudice. We respectfully request that the Court establish a schedule
 that will resolve these issues efficiently.

       On Thursday, VetPharm proposed to NewMarket that the parties jointly
 move to confirm the award and enter final judgment. See Exhibit D. NewMarket’s
 counsel declined on the basis that NewMarket intends to assert new claims
 concerning the “quality of the data.” Exhibit E.

       Any effort by NewMarket to assert a new claim based on the “quality of the
 data” would be frivolous. NewMarket had a full and fair opportunity to present
Case 3:17-cv-01852-MAS-TJB Document 122 Filed 03/09/20 Page 3 of 3 PageID: 1703
 Hon. Tonianne J. Bongiovanni
 March 9, 2020
 Page 3


 claims concerning the quality of the data during the parties’ arbitration. It hired an
 expert to opine about that very issue. But each of NewMarket’s accusations about
 the quality of the data was debunked at the hearing, including by the testimony of
 NewMarket’s own data auditor, Linda Gebhard. All of NewMarket’s claims for
 damages based on alleged data-quality issues were dismissed. NewMarket is now
 bound by that decision and it cannot seek to relitigate in this Court claims it lost in
 the arbitration.

                                               Respectfully submitted,

                                               HARRIS BEACH PLLC

                                                /s/ Kelly Jones Howell
                                               Kelly Jones Howell
                                               Douglas A. Foss (pro hac vice)
                                               Kyle D. Gooch (pro hac vice)

 Enclosures

 Copies: All counsel of record (by ECF)




 298883\4817-9156-1398\
